Citation Nr: 0311625	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  03-00 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased disability rating for service-
connected gastrointestinal disorder, currently evaluated as 
10 percent disabling.


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney 
at law


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from December 1970 to June 
1972.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

Other matters

The claim that is presently in appellate status before the 
Board is listed on the title page.  During the pendency of 
the appeal, additional issues, including entitlement to 
service connection for diabetes and a skin disorder secondary 
to Agent Orange exposure, were raised by the veteran and his 
attorney.  These issues appear to be pending development 
prior to formal adjudication by the RO.  The Board is without 
jurisdiction to address these issues.  See 38 U.S.C.A. § 7105 
(West 2002).


REMAND

In April 2003, the Board undertook additional development 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002), a regulation 
promulgated by VA to allow the Board to undertake "the 
action essential for a proper appellate decision" in lieu of 
remanding the case to the RO.  Pursuant to such development, 
additional medical evidence has been added to the record, 
consisting of a report of VA examination conducted in April 
2003.

However, in Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated portions of the new regulation.  The 
Federal Circuit specifically noted that 38 C.F.R. § 19(a)(2) 
(2002) is inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case to the RO for initial consideration.  See also 
Bernard v. Brown,  4 Vet. App. 384, 393-94 (1993).  

Based on the decision of the Federal Circuit, it appears to 
the Board that it must remand this case so that the RO may 
consider the additional evidence that has been obtained 
pursuant to the Board's development efforts.

Accordingly, this case is REMANDED for the following action:

After insuring that all appropriate 
notification and development has been 
completed, the RO must readjudicate the 
issue on appeal, to include consideration 
of all evidence received since issuance 
of the November 2002 Statement of the 
Case.  If any benefit sought remains 
denied, the veteran and his attorney 
should be provided a supplemental 
statement of the case and should be 
provided with appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


